UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
Vv No. 3:20-CR-00021
ANMING HU
)

DEFENDANT ANMING HU’S WAIVER OF CIPA

 

Defendant, Prof. Anming Hu, having been advised of the Government’s motion to con-

duct a Classified Information Procedure Hearing and further being advised that the Government

has filed a motion to continue the trial date in this case from May 25, 2021 because the CIPA

proceedings would not be complete in time to proceed with trial on the scheduled date, and Prof.

Hu desiring to have a speedy trial hereby waives the CIPA proceedings and agrees the Govern-

 

ment can keep its information secret.

sind ————

Defenfant, Anming Hu

Respectfully submitted,

s/A. Philip Lomonaco
A. Philip Lomonaco, BPR#011579

800 S. Gay Street, Suite 1950
Knoxville, TN 37929

(865) 521-7422

(865) 521-7433 fax

Case 3:20-cr-00021-TAV-DCP Document 67 Filed 04/16/21 Page1of2 PagelD #: 590
phillomonaco@gmail.com
CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing document was filed electronically. Notice
of this filing will be sent by operation of the Court’s electronic filing system to all parties indi-
cated on the electronic filing receipt. All other parties will be served by U. S. Mail. Parties may
access this filing through the Court’s electronic filing system.

s/A. Philip Lomonaco

 

Case 3:20-cr-00021-TAV-DCP Document 67 Filed 04/16/21 Page 2of2 PagelD #: 591
